Citation Nr: 1819342	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-41 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for heart disease.

2. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1979 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).

The Veteran has averred that her heart disease and diabetes are etiologically related to her active service.  The Veteran carries current diagnoses of heart disease and diabetes, but the record is bare of any treating or examining provider's assessment linking either condition to any aspect of service.  However, the Board observes that the Veteran has not as yet been afforded a VA examination to explore the etiology of either condition, and, as such, the matter must be remanded so that such examinations can be performed and medical opinions obtained.



Accordingly, the case is REMANDED for the following action:

1. Give the Veteran an opportunity to identify any outstanding pertinent treatment records, VA or private, related to hear heart disease and/or her diabetes, that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

2. After the record has been fully developed, schedule the Veteran for a VA examination to explore the etiology of her heart disease.  Provide the examiner with the entire claims file for review.  The examiner should note that this review has taken place.  Any necessary tests and studies should be conducted and the results included in the examination report.

The examiner should first state what, if any, current heart-related diagnoses are appropriate.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart disability is etiologically related to any aspect of the Veteran's active duty service.  

The examiner must provide a complete rationale which includes, if possible, support from applicable medical and scientific principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, schedule the Veteran for a VA examination to explore the etiology of her diabetes.  Provide the examiner with the entire claims file for review.  The examiner should note that this review has taken place. Any necessary tests and studies should be conducted and the results included in the examination report.

Upon examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is etiologically related to any aspect of her active duty service.  

The examiner must provide a complete rationale which includes, if possible, support from applicable medical and scientific principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative an SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




